DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nicholson et al. (US 2019/0023422).

Regarding independent claim 14:
Nicholson discloses a method for reprovisioning spacecraft comprising:
transporting one or more first repositioning subassemblies (any N-1 of the pods 102 depicted in e.g. Fig 2B) into orbit (inherent for use in space);
positioning the first subassemblies in proximity with a reprovisionable spacecraft (e.g. Figs 4 and 5);
wherein the reprovisionable spacecraft has mating interfaces (156) for attaching subassemblies thereto ([0065]) and the subassemblies comprise at least fuel tanks containing a fuel supply ([0108]);

activating a fuel flow interface on the first subassemblies ([0087]),
wherein the center of mass of the reprovisionable spacecraft is the same when the first subassembly is attached as when the second subassembly is attached (as they connect to the same location, as depicted, and the pods of the servicing device are identical to one another, as seen in e.g. Fig 2L, which results in retaining the center of gravity location constant).

Regarding claim 15:
The discussion above regarding claim 14 is relied upon.
Nicholson discloses the subassemblies comprising control electronics for controlling fuel flow and attachment ([0054]; [0086]-[0087]; [0091]).

Regarding claim 16:
The discussion above regarding claim 15 is relied upon.
Nicholson discloses the subassemblies comprising thruster units (210) and the control electronics comprise control for activating and controlling the thruster units (via “fight controls”, [0091]).

Regarding claim 18:
The discussion above regarding claim 14 is relied upon.


Regarding claim 19:
The discussion above regarding claim 14 is relied upon.
Nicholson discloses the subassemblies configured for robotic connection and manipulation ([0062]).

Response to Arguments
Applicant's arguments filed 31 December 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Nicholson does not disclose the center of mass being the same or “all” of the reprovisioning subassemblies being replaced, the claim recites “one or more” reprovisioning subassemblies. Nicholson discloses a single subassembly 102 connected to the client spacecraft (e.g. Figs 4 and 5). This is then “replaced” ([0031]) by another subassembly, thus replacing “all” the subassemblies (one replacing the one). Whether there are additional subassemblies in space (e.g. on a host spacecraft 150), not connected to the client spacecraft is extraneous disclosure (e.g. third, fourth, etc., assemblies). Further, this single subassembly is depicted as attached at a single point. As seen in e.g. Fig 2L, these subassemblies are also generally identical to each other. When one subassembly is “replaced” by another, it would be attached at the same point on the client spacecraft, and be of substantially identical form, thus the center of mass of the overall combined system would remain the same.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619